Citation Nr: 0944728	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to October 
1999.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The issue of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2005 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for PTSD.

2.  The April 2005 rating decision is the last final denial 
on any basis.

3.  The evidence added to the record since April 2005, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder, including PTSD.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the April 2005 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including PTSD have been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2009).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
PTSD, which he maintains resulted from stressors he 
experienced while in Kuwait during the Gulf War.  
Historically, he filed a claim for, among other things, PTSD 
in February 2005.  In April 2005, the RO denied the claim on 
the basis that the evidence did not show a current diagnosis 
of PTSD.  The April 2005 decision is the last final denial on 
any basis.  

In October 2006, the Veteran again filed a claim of 
entitlement to service connection for PTSD.  A September 2006 
VA treatment record indicated he had a diagnosis of PTSD.  In 
May 2007, the RO reopened and denied the claim on the basis 
that his stressors were not verifiable.  

The Veteran filed a notice of disagreement in May 2007.  
Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim for service connection for an 
acquired psychiatric disorder, including PTSD.

The evidence of record at the time of the last final rating 
decision in April 2005 included the following: service 
treatment records, reflecting no diagnosis of a psychiatric 
disorder in service; service personnel records, reflecting no 
combat awards; a stressor statement detailing events that 
were not considered "stressful" events; and post-service 
treatment records reflecting no current diagnosis of PTSD.  
   
The evidence added to the record since the April 2005 rating 
decision consists of VA outpatient treatment records, 
including a diagnosis of PTSD and a stressor statement 
containing dates and descriptions of stressful events and 
names of other members of his unit that allegedly experienced 
the same events. 

As the information listed above had not previously been 
submitted to agency decision-makers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a) (2009).  

Next, the VA treatment records demonstrate a current 
diagnosis of PTSD, which was not demonstrated in the record 
at the time of the April 2005 rating decision.  Moreover, the 
Veteran submitted a stressor statement with specific 
stressful events, dates, and names of other members of his 
unit which were not shown at the time of the last final 
denial.    

Therefore, the new evidence relates to unestablished facts 
necessary to substantiate the claim, that of a current 
acquired psychiatric disorder, including PTSD.  As such, it 
is found to be material.  Accordingly, as the evidence is 
both new and material, the claim is reopened.  Having found 
that the claim should be reopened, the Board finds that a 
remand is necessary to address the merits of the Veteran's 
claim.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal with respect to the claim to reopen.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD is granted.  The appeal is allowed to this extent.




REMAND

Having determined that the claim should be reopened, the 
Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  The Veteran 
claims that he has PTSD based on in-service stressors.  He 
has a diagnosis of PTSD and has submitted evidence of 
stressors.  

A review of the Veteran's claims file reveals that the RO has 
not attempted to verify his stressors by sending his claim to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  

The Veteran reported at least four alleged stressors, one of 
which may be verifiable.  One stressor took place in January 
1991 wherein he and another named veteran witnessed two enemy 
scud missiles blown up by patriot missiles which required 
them to don a gas mask and take cover for 4 to 5 hours 
cramped inside a vehicle.  

The second stressor involved another sighting of scud 
missiles being blown up.  The Veteran had to help a fellow 
soldier put on his gas mask and in so doing, had to take his 
own mask off and be exposed to dangerous chemicals.  He named 
the other soldiers he was with, including the soldier that he 
assisted in putting on the mask.  A pencil notation on the 
stressor statement appears contains a date in June 1991 and 
appears to have been written by someone other than the 
Veteran.  However, his service records indicate that he was 
in Kuwait from January to May 1991. 

Next, the Veteran claimed to have witnessed burned bodies and 
endured enemy motor rounds while driving a vehicle for 30 
hours.  He did not indicate a specific date or timeframe for 
this stressor although he named other soldiers and superiors 
with him at the time.  

Lastly, the Veteran reported that his camp was hit with a 
chemical cloud that caused him to be sick.  He did not 
indicate a timeframe for this stressor either but named other 
soldiers and superiors who were there. 

As at least one of the stressors contains specific 
information and a timeframe, an attempt should be made to 
confirm these stressors.  Finally, additional treatment 
records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
VA Medical Center in Pensacola, Florida, 
for the period from April 2007 to the 
present.

2.  Attempt to verify the Veteran's 
stressors, specifically the reported scud 
missile incidents.  

Ascertain, to the extent possible, the 
whereabouts of Vulcan crewmembers of the 
C battery, 2nd Battalion, 3rd Air Defense 
Artillery, with emphasis on combat 
activities or casualties, if any, in 
January and June 1991.

If the RO lacks specific information 
necessary in order to seek verification 
of the Veteran's identified stressors, 
the RO should make an express 
determination describing its efforts to 
attain additional information from the 
Veteran and whether additional attempts 
to verify the stressors would be futile.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
Veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue, as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


